DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,135,560. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims under examination are product-by-process claims, and thus, it is the product which is under examination, and the cited claims in the cited patent claim the final product of a polycrystalline diamond body which would comprise of bonded diamond grains having interstitial spaces which are leached using a leaching agent comprising a ratio of hydrofluoric acid to nitric acid of about 1.0 to about 2.4 in weight% and water in a concentration of about 50-85 wt%; the leaching agent would result in the removal of substantially all the catalyst, but some would inevitably remain in the interstitial spaces. Considering the fact that the claims under examination are all product-by-process claims, the final product, i.e. a polycrystalline diamond body or compact which has gone through a leaching process to remove, at least, some of their catalysts/interstitial constituents from, at least, some or substantially a portion of interstitial spaces, is the product under examination. It is important to note that any potentially claimed process steps or implied process steps does not change the structural feature of the final product in the claimed product-by-process claims; the final product is a polycrystalline diamond body or compact having had at least some level of leaching agent applied thereto, and at least a portion of its interstitial regions being free of interstitial constituents.  
The product as claimed in independent claims of the present Application under examination are also claimed in the product claims of the cited patent. Thus, a double patenting rejection stands. Nevertheless, the claims of the cited patent also claims the same concentrations for the hydrofluoric acid, nitric acid, and water as well as the same viscosity as claimed in the claims of the present Application under examination. Thus, not only the claims in the cited patent claims the same final product as claimed in the claimed product-by-process claims of the present Application under examination, but also the limitations claimed in the process steps of the current claims under examination are also found in the claims of the cited patent; this refers to features such as the concentrations of hydrofluoric acid, nitric acid, water and the level of viscosity. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0142276 to Griffo et al. (hereinafter Griffo).

With respect to claim 1, Griffo teaches forming a polycrystalline ultrahard compact such as polycrystalline diamond compact using ultrahard grains such as diamond grains with the aid of a catalyst all being sintered under high pressure and high temperature conditions, which is then made thermally stable by removing the catalyst either partially or completely from the interstices that exists between the bonded together diamond grains of the polycrystalline diamond compact through the use of a acid-leaching agent (Throughout the reference, in particular, abstract, [0012]-[0043] and [0063]). The thermally stable polycrystalline diamond compact of Griffo is taken to render claim 1 obvious in light of the fact that claim 1 is a product-by-process claim, and with respect to such claims, MPEP 2113 states “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The product in the product-by-process claim of claim 1 is the same as or obvious from the product of Griffo. This is, in particular, because in a product-by-process claim, it is the final product which is under examination, and process limitations do not add patentable weight to the examination of the product claims, and especially there is no structural difference between the product disclosed by Griffo and the final product obtained as a result of the process limitations claimed in the product-by-process of claim 1.

With respect to claim 2, it is noted that said claim further limits the process limitation in the product-by-process of claim 1, and as such, claim 2 is considered rejected with claim 1. In a product-by-process claim, it is the final product which is under examination, and process limitations do not add patentable weight to the examination of the product claims. As noted above, there is no structural difference between the product disclosed by Griffo and the final product of the present claims under examination. 
Nevertheless, the fact that Griffo teaches rending the diamond body substantially free of catalyst (Abstract, [0012], [0029], [0063]) which clearly indicated that substantially all of the catalyst has been removed from the interstices of the diamond body. 

With respect to claim 3, Griffo teaches that their polycrystalline ultrahard compact, such as polycrystalline diamond compact is a body attached to a substrate ([0013], [0031], [0041], [0043], [0047]-[0060]).

With respect to claim 4, it is noted that said claim further limits the process limitation in the product-by-process of claim 1, and as such, claim 4 is rejected with claim 1. In a product-by-process claim, it is the final product which is under examination, and process limitations do not add patentable weight to the examination of the product claims. As noted above, there is no structural difference between the product disclosed by Griffo and the final product of the present claims under examination.

With respect to claim 5, it is noted that said claim further limits the process limitation, in the product-by-process of claim 1, and as such, claim 5 is rejected with claim 1. In a product-by-process claim, it is the final product which is under examination, and process limitations do not add patentable weight to the examination of the product claims. As noted above, there is no structural difference between the product disclosed by Griffo and the final product of the present claims under examination.

	With respect to claim 6, it is noted that said claim further limits the process limitation, in the product-by-process of claim 1, and as such, claim 6 is rejected with claim 1. In a product-by-process claim, it is the final product which is under examination, and process limitations do not add patentable weight to the examination of the product claims. As noted above, there is no structural difference between the product disclosed by Griffo and the final product of the present claims under examination.

	With respect to claim 7,  it is noted that said claim further limits the process limitation, in the product-by-process of claim 1, and as such, claim 7 is rejected with claim 1. In a product-by-process claim, it is the final product which is under examination, and process limitations do not add patentable weight to the examination of the product claims. As noted above, there is no structural difference between the product disclosed by Griffo and the final product of the present claims under examination.

	With respect to claim 8, Griffo teaches forming a polycrystalline ultrahard compact such as polycrystalline diamond compact using ultrahard grains such as diamond grains with the aid of a catalyst all being sintered under high pressure and high temperature conditions, which is then made thermally stable by removing the catalyst either partially or completely from the interstices that exists between the bonded together diamond grains of the polycrystalline diamond compact through the use of a acid-leaching agent (Throughout the reference, in particular, abstract, [0012]-[0043] and [0063]). 
The final product obtained by the product-by-process of claim 8 is a thermally stable polycrystalline diamond compact being substantially free of catalyst which is also taught by Griffo, and as such, claim 8 is rendered obvious in light of the fact that claim 8 is a product-by-process claim; MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The product in the product-by-process claim of claim 8 is the same as or obvious from the product of Griffo. This is, in particular, because in a product-by-process claim, it is the final product which is under examination, and process limitations do not add patentable weight to the examination of the product claims, and especially there is no structural difference between the product disclosed by Griffo and the final product obtained as a result of the process claimed in the product-by-process of claim 8.

	With respect to claims 9-16, they all further limit the process limitation in product-by-process of claim 8, and as such, they are rejected with claim 8. None of them impart any structural difference on the final product obtained by the product-by-process of claim 8.

	With respect to claim 17, Griffo teaches forming a polycrystalline ultrahard compact such as polycrystalline diamond compact using ultrahard grains such as diamond grains with the aid of a catalyst all being sintered under high pressure and high temperature conditions, which is then made thermally stable by removing the catalyst either partially or completely from the interstices that exists between the bonded together diamond grains of the polycrystalline diamond compact through the use of a acid-leaching agent (Throughout the reference, in particular, abstract, [0012]-[0043] and [0063]). Griffo teaches that their polycrystalline ultrahard compact, such as polycrystalline diamond compact is a body attached to a substrate ([0013], [0031], [0041], [0043], [0047]-[0060]).
The final product obtained by the product-by-process of claim 8 is a thermally stable polycrystalline diamond compact being substantially free of catalyst which is also taught by Griffo, and as such, claim 8 is rendered obvious in light of the fact that claim 8 is a product-by-process claim; MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The product in the product-by-process claim of claim 8 is the same as or obvious from the product of Griffo. This is, in particular, because in a product-by-process claim, it is the final product which is under examination, and process limitations do not add patentable weight to the examination of the product claims, and especially there is no structural difference between the product disclosed by Griffo and the final product obtained as a result of the process claimed in the product-by-process of claim 8.

	With respect to claims 18-20, they all further limit the process limitation in product-by-process of claim 8, and as such, they are rejected with claim 17. None of them impart any structural difference on the final product obtained by the product-by-process of claim 17.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2014/0360791 to Bowden et al.
U.S. Patent Application Publication No. 2014/0134403 to Gledhill et al.
U.S. Patent Application Publication No. 2009/0263308 to Hall et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731